Citation Nr: 1544596	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of service connection for a back disability, to include residuals, injury to coccyx, and strained back.

2.  Entitlement to service connection for a back disability, to include residuals, injury to coccyx, and strained back.

3.  Entitlement to an effective date earlier than March 10, 2004, for the award of service connection for dysthymia.

4.  Entitlement to an initial rating in excess of 50 percent for dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  This matter comes before the Board of Veterans Appeals (Board) on appeal from October 2011 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., and the Regional Office in Pittsburgh, Pennsylvania (RO), respectively.

The issue entitlement to service connection for a sleep disorder, secondary to the service-connected psychiatric disorder, was raised by the Veteran in April 2015.  Also in April 2015, the Veteran's representative submitted a statement in support of the Veteran's earlier effective date claim, which suggests error on the part of the RO in the April 2002 denial of service connection for posttraumatic stress disorder, asserting that the RO's decision "borders on clear and unmistakeable error."  Neither the claim for service connection for a sleep disorder, nor the CUE claim have been adjudicated by the RO; therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a back disability, and entitlement to an initial rating in excess of 50 percent for dysthymia, are remanded to the RO via the AMC.


FINDINGS OF FACT

1.  A rating decision in June 1971 denied service connection for residuals of injury to the coccyx, and the Veteran did not indicate disagreement or provide new and material evidence within the appeal period of that determination. 

2.  Evidence received since the June 1971 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a back disorder, to include residuals of injury to the coccyx. 

3.  Following the unappealed June 2002 denial, on March 10, 2004, the RO received the Veteran's claim to reopen entitlement to service connection for PTSD, which was later diagnosed as dysthymia.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the June 1971 rating decision, and the Veteran's claim for service connection for a back disability, to include residuals, injury to coccyx, and strained back, is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

2.  The criteria for an effective date prior to March 10, 2004, for the award of service connection for dysthymia have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Without deciding whether notice and development requirements have been satisfied in the matter of whether new and material evidence was received to reopen the claim of entitlement to service connection for a back disability, the Board is not precluded from adjudicating the issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Initially, the Board notes that the Veteran's claim for service connection for residuals, injury to coccyx was previously denied by way of a June 1971 rating decision, which found that the Veteran had no current residuals of the in-service strained back and soreness in the area of the coccyx shown in the December 1969 service treatment record.  The Veteran did not file a notice of disagreement with the June 1971 rating decision.  Thus, the June 1971 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  The Veteran filed this claim to reopen the previously denied issue in January 2012.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence that was of record at the time of the June 1971 rating decision consisted of the Veteran's service treatment records, as well as a June 1971 VA examination report with x-ray results.  These records show the Veteran's treatment in service in December 1969 following hitting his coccyx (tailbone) on a sharp edge while weight lifting.  He was noted as having a strained back and soreness in the area of his coccyx.  The June 1971 VA examination report shows a musculoskeletal system within normal limits, and x-ray indicated multiple views of the coccyx showing no definite bony abnormality.  Thus, the RO found that service connection was not warranted, because there were no current residuals of the in-service incident.  For this reason, the RO denied the claim.  

Evidence added to the record since June 1971 consists of ongoing VA and private treatment records, a January 2012 opinion from the Veteran's private physician and an August 2012 VA examination report, as well as the Veteran's lay statements.  In pertinent part, the Veteran's private orthopedic physician submitted a statement in support of his claim in January 2012.  The physician noted the in-service injury to the coccyx, and noted that the Veteran has been receiving treatment for his back problems for many years and has reported pain in his lumbar area from December 1969 through to the present.  The physician then opined that it is as likely as not that the 1969 accident caused the present symptoms in the lumbar area.

The Board finds that the Veteran's private physician's suggestion of a relationship between current lumbar symptoms and the December 1969 in-service injury is both new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disability, to include residuals, injury to coccyx, and strained back.  The evidence is new in that it was not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  Specifically, the evidence explicitly suggests the existence of current residuals of the in-service incident.  Further, the Board recognizes that, for purposes of reopening the Veteran's claim, the physician's opinion, including the extent to which the physician relied upon the Veteran's lay statements, serves as credible evidence, in this case suggesting the existence of a causal connection between a current back disorder and the Veteran's service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed). 

Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disability, to include residuals, injury to coccyx, and strained back.  In determining that the evidence submitted since the June 1971 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Earlier Effective Date

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice as to the effective date issue being adjudicated herein is required.

With regard to the duty to assist, the outcome of this effective date issue rests with evidence that is already in the claims file.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Thus, no reasonable possibility exists that additional assistance would aid in substantiating the Veteran's claim herein.

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

The effective date of a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r); see Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").  Unless specifically provided, the effective date will be assigned based on the facts as found.  38 C.F.R. § 3.400(a). 

Any claim for a benefit that is received after final disallowance of an earlier claim will be considered a reopened claim if accompanied by new and material evidence. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.160(e) (2015). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran is seeking an effective date prior to March 10, 2004, for the award of service connection for dysthymia.  In April 2002, the Veteran filed his original claim seeking service connection for a mental disorder, claimed as PTSD.  In a June 2002 rating decision, the RO denied entitlement to service connection for PTSD, on the basis that the Veteran did not meet the criteria for the disorder.  The Veteran was notified of this decision that same month, and did not file a statement indicating any disagreement with the determination, or any new evidence material to the claim, within one year of June 2002.  Accordingly, the June 2002 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2001).

In a statement received by VA on March 10, 2004, the Veteran filed an informal claim to reopen the issue of entitlement to service connection for PTSD.
 
By way of a September 2004 rating decision, the RO declined to reopen the PTSD claim.  The Veteran perfected an appeal of this determination.  The appeal continued through the time of the October 2011 AMC decision, which awarded service connection for dysthymia, claimed as PTSD, effective March 10, 2004.

After thorough consideration of the evidence of record, the Board concludes that an effective date prior to March 10, 2004, is not warranted for the grant of service connection for the Veteran's dysthymia.  38 C.F.R. § 3.400(r).  The evidence of record does not show a formal or informal claim to reopen the issue of service connection for a psychiatric disorder prior to March 10, 2004. 

The Board also finds no basis for reconsideration of the June 2002 rating decision pursuant to 38 C.F.R. § 3.156(c).  At the time of the June 2002 rating decision, the record included the Veteran's service treatment records for his period of active duty service, as well as a VA examination noting a diagnosis of dysthymic disorder unrelated to military service.  The RO considered this evidence and rendered a decision, which was not challenged by the Veteran.  The records were appropriately considered and did not serve as the basis to reconsider and for an award of service connection for a psychiatric disorder.  38 C.F.R. § 3.156(c)(3), (4). 

An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no evidence of a claim to reopen the issue of entitlement to service connection for any psychiatric disorder prior to March 10, 2004, there is no legal basis upon which to assign an effective date prior that date.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability, to include residuals, injury to coccyx, and strained back, is reopened and, to this extent only, the appeal is granted.

An effective date prior to March 10, 2004, for the award of service connection for dysthymia is denied.


REMAND

The Veteran's claims for service connection for a back disability and for an increased initial rating for a psychiatric disability require additional evidentiary action prior to adjudication.

Back Disability

The Veteran entered service in sound condition, experience a strained back and soreness in the area of the coccyx after hitting the coccyx on a sharp edge while weight lifting in service, and separated from service without any notation of a spine abnormality.  See January 1968, December 1969, and January 1970 service treatment records.  No abnormality of the coccyx or the musculoskeletal system was shown by VA examination in January 1971.  2003 private treatment reports next show treatment for lumbar spine pain following a work related injury.  August 2003 private records document the Veteran's report of an initial injury to his neck at work which gradually made its way down the spine.  Ongoing treatment related to the back continued from that time.  

In January 2012, the Veteran's private orthopedic physician submitted a statement in support of his claim.  The physician reported treatment for the Veteran's back problems for many years, noted the Veteran's December 1969 in-service incident, and the Veteran's report of ongoing pain and other symptoms in the lumbar area since that time.  Based upon these factors, the physician opined that it is as likely as not that the 1969 incident caused the present symptoms and findings for which the Veteran currently receives treatment.  This report, however, does not discuss the absence of evidence of treatment for lumbar spine pain from the time of the December 1969 incident until the time of a 2003 work related injury.  In fact, it does not mention the 2003 work related injury at all.  Thus, this opinion was not based upon a complete review of the pertinent evidence of record and, for this reason, is inadequate for determining causation in this case.

Also in January 2012, the Veteran submitted an authorization form to allow the RO to assist by obtaining the private orthopedic physician's records.  On this form, the Veteran stated that he has had sporadic low back pain since his December 1969 back injury.  He reported seeking treatment for it as early as June 1971 at a VA hospital in Washington, D.C.

In August 2012, the Veteran was afforded a VA spine examination.  The examiner noted the relevant diagnoses as coccyx sprain - resolved, and lumbar spine degenerative disc disease, as shown by 2012 x-ray.  The examiner summarized the in-service findings, as well as the post-service work related back injury, described as pulled muscles.  The examiner found that the current disability is less likely than not related to the in-service incident, because the in-service coccyx injury resolved.  The basis for this finding was the separation examination and post-service 1971 examination, including normal x-ray findings.  The examiner also noted that the current disability is not in the coccyx (tailbone) area, but, rather, is in the lumbar spine.  The VA examiner, however, failed to discuss the Veteran's report of ongoing back pain since the 1969 incident, as reported by the January 2012 private physician and by the Veteran on the January 2012 VA Form 21-4142.  Because the Veteran is currently diagnosed with arthritis of the lumbar spine, a disability for which presumptive service connection can be granted under 38 C.F.R. § 3.309, a discussion of the Veteran's report of continuing symptoms since an in-service notation of back strain, is essential.  Further, a VA examiner is not free to ignore the Veteran's reports related to his history of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  For these reasons, this opinion is also inadequate.

For these reasons, the claim of service connection for a back disability must be remanded for new VA examination and opinion.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Dysthymia

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

In this case, the Veteran last underwent a VA examination in conjunction with his claim for an increased initial rating for dysthymia in October 2010, five years ago.  In April 2015, the Veteran's representative submitted a statement indicating that the Veteran has reported a worsening in his symptoms since the time of the most recent examination.  The representative suggests that the rating assigned is appropriate as of the date of the October 2010 examination, but that the symptoms have increased to such a severity to warrant a higher rating, and that the October 2010 examination report is inadequate to assess the current severity of the disability.  The Board also observes that a September 2011 VA clinical record related to a sleep disorder includes reference to panic attacks in the Veteran's history.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that his service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  A remand of this claim is, therefore, required.

Records

On remand, the RO should also attempt to obtain the VA back treatment records dated in 1971 from a VA hospital in Washington, D.C., as referenced in the Veteran's January 2012 VA Form 21-4142, as well as any other ongoing treatment records related to either his back or his psychiatric disability.  The most recent treatment records in the claims file are dated March 24, 2015, from the Fayette County Community Based Outpatient Clinic (CBOC).  38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  In particular, the RO must attempt to obtain the 1971 VA treatment records referenced by the Veteran in his January 2012 VA Form 21-4142, as well as any ongoing VA treatment records from the Fayette County CBOC, or any other VA healthcare facility from which the Veteran has received treatment for his claimed disabilities.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine the etiology of any current back disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, and consideration of the January 2012 private opinion, the examiner must provide an opinion as to whether any current back disorder was caused or aggravated by his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a comprehensive examination to determine the current severity of his service-connected dysthymia.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the above development has been completed, the Veteran's claims for service connection for a back disorder, and for an initial rating in excess of 50 percent for dysthymia, must be readjudicated.  If either claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


